Exhibit 10.13

ORTHOFIX MEDICAL INC.

AMENDED AND RESTATED 2012 LONG-TERM INCENTIVE PLAN

 

Stock Unit Grant Agreement

COVER SHEET

 

Orthofix Medical Inc., a Delaware corporation (the “Company”), hereby grants to
the Award Recipient named below, on the Grant Date set forth below, the
specified number of Stock Units relating to shares of the Company’s common
stock, par value $0.10 per share (the “Stock”) under the Plan, subject to the
vesting schedule and terms and conditions set forth below (the
“Award”).  Additional terms and conditions of the Stock Units are set forth on
this cover sheet, in the attached Stock Unit Grant Agreement (together, the
“Agreement”), and in the Company’s Amended and Restated 2012 Long-Term Incentive
Plan (as amended from time to time, the “Plan”).  Capitalized terms used and not
otherwise defined herein shall have the meanings attributed thereto in the Plan.

 

 

Grant Date:

 

 

 

Name of Award Recipient:

 

 

 

Employee ID Number:

 

 

 

Number of Shares of Stock Underlying Stock Units:

 

 

 

You agree to all of the terms and conditions described in this Agreement and in
the Plan, unless you deliver a notice in writing within thirty (30) days of
receipt of this Agreement to the Company stating that you do not accept the
terms and conditions described in this Agreement and in the Plan.  You
acknowledge that you have carefully reviewed the Plan and agree that the Plan
will control in the event any provision of this Agreement should appear to be
inconsistent.

 

Attachment
This is not a stock certificate or a negotiable instrument.




 

--------------------------------------------------------------------------------

Exhibit 10.13

 

ORTHOFIX MEDICAL INC.

AMENDED AND RESTATED 2012 LONG-TERM INCENTIVE PLAN

 

Stock Unit Grant Agreement

Attachment

 

 

1.Grant of Stock Units.

(a)Vesting.  Subject to earlier termination in accordance with the Plan or this
Agreement and the terms and conditions herein, Stock Units granted under this
Agreement shall vest with respect to all of the shares of Stock covered hereby
on the second anniversary of the Grant Date (the “Vesting Date”) provided that
Award Recipient continues in Service and has not had a Separation from Service
on each such date; provided, however, for the avoidance of doubt, that there
shall be no proportionate or partial vesting in the period prior to the Vesting
Date unless otherwise provided under this Agreement or the Plan; provided
further, that for the avoidance of doubt, following Award Recipient’s Separation
from Service, no additional Stock Units shall vest.

(b)Additional Documents.  The Award Recipient agrees to execute such additional
documents and complete and execute such forms as the Company may require for
purposes of this Agreement.

(c)Issuance of Stock.  The shares of Stock underlying the Award Recipient’s
vested Stock Units will be issued as soon as practicable following the earlier
of (i) the date that the Stock Units vest pursuant to the vesting schedule, or
(ii) the date of the Award Recipient’s termination of Service, but in no event
later than March 15 of the calendar year that immediately follows the first of
such events (the date or dates such shares of Stock are delivered, the
“Settlement Date”).  The issuance of shares of Stock under this grant shall be
evidenced in such a manner as the Company, in its discretion, will deem
appropriate, including, without limitation, book-entry registration or issuance
of one or more stock certificates.  On the Settlement Date, the Company shall
also deliver to the Award Recipient the number of additional shares of Stock,
the number of any other securities of the Company and the amount of any other
property (in the case of cash dividends, assuming such dividends had been
reinvested in shares of Stock as of the ex-dividend date thereof), in each case
that the Company distributed per share of Stock to holders generally during the
period commencing on the Grant Date and ending on the Settlement Date,
multiplied by the number of shares of Stock that are being delivered to the
Award Recipient under this paragraph, without interest, and less any tax
withholding amount applicable to such distribution.  To the extent that the
Stock Units are forfeited prior to vesting, the right to receive such
distributions shall also be forfeited.

(d)Shareholder Rights.  The Award Recipient has no rights as a shareholder with
respect to the shares of Stock underlying the Stock Units unless and until the
Stock relating to the Stock Units has been delivered.  No adjustments are made
for dividends, distributions, or other rights if the applicable record date
occurs before the certificate is issued (or appropriate book entry is made),
except as described above.

2.Incorporation of Plan. The Award Recipient acknowledges receipt of the Plan, a
copy of which is annexed hereto, and represents that he is familiar with its
terms and provisions and hereby accepts this grant of Stock Units subject to all
of the terms and provisions of the Plan and all interpretations, amendments,
rules and regulations which may, from time to time, be promulgated and adopted
pursuant to the Plan. The Plan is incorporated herein by reference. In the event
of any conflict or inconsistency between the Plan and this Agreement, the Plan
shall govern and this Agreement shall be interpreted to minimize or eliminate
any such conflict or inconsistency.

3.Restrictions on Transfer.  To the extent not yet vested, the Stock Units may
not be sold, transferred, assigned, transferred, pledged, hypothecated, or
otherwise encumbered or disposed of, whether by operation of law or otherwise,
nor may the Stock Units be made subject to execution, attachment, or similar
process.  If the Award Recipient attempts to do any of these things, he will
immediately and automatically forfeit the Stock Units.

4.Termination of Service.

 

--------------------------------------------------------------------------------

Exhibit 10.13

(a)Certain Terminations of Service.  If, prior to vesting, the Award Recipient’s
Service is terminated for any reason other than (i) death, (ii) Disability,
(iii) termination by the Company without Cause or (iv) termination by the Award
Recipient for Good Reason, the unvested portion of the Stock Units shall be
forfeited by the Award Recipient and cancelled by the Company as of the date of
the Award Recipient’s termination of Service, and the Award Recipient shall have
no further right or interest therein unless the Committee in its sole discretion
shall determine otherwise.

(b)Termination of Service for Death or Disability. If, prior to vesting, the
Award Recipient’s Service terminates by reason of death or Disability, the Stock
Units shall automatically vest in full as of the date of the Award Recipient’s
termination of Service.

5.Termination of Service by Company without Cause or by Award Recipient for Good
Reason. If, prior to vesting, the Award Recipient’s Service is terminated by the
Company without Cause or by the Award Recipient for Good Reason, the Stock Units
shall automatically vest in full as of the date of the Award Recipient’s
termination of Service.

6.Effect of Section 6 of Change in Control and Severance Agreement.  The Company
and the Award Recipient agree that this Agreement and the Stock Awards granted
hereunder are not subject to Section 6 of the Change in Control and Severance
Agreement, and the Stock Awards granted hereunder do not constitute Time-Based
Restricted Stock as defined in such Change in Control and Severance Agreement.

7.Withholding.

The Company shall have the right to require the Award Recipient to remit to the
Company any and all amounts sufficient to satisfy any withholding or other taxes
that may be due as a result of the issuance of shares of Stock subject to the
Stock Units.  At the time of the Settlement Date (or, in the event that tax
withholding is required as of an earlier date, then such earlier date), the
Award Recipient shall pay in cash to the Company any amount that the Company may
reasonably determine to be necessary to satisfy such withholding or other tax
obligation. The Company shall have the right, but not the obligation, to permit
or require the Award Recipient to satisfy, in whole or in part, such obligation
to remit withholding or other taxes, (a) by directing the Company to withhold
shares of Stock that would otherwise become vested, or (b) by entering into a
“same day sale” commitment with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby Award
Recipient irrevocably elects to sell a portion of the shares of Stock to be
delivered in connection with the Stock Units to satisfy withholding obligations
and whereby the FINRA Dealer irrevocably commits to forward the proceeds
necessary to satisfy the withholding obligations directly to the Company or any
Affiliate in each case pursuant to such rules as the Committee may establish
from time to time.  The Company, in its sole discretion, may also permit, the
Award Recipient to satisfy, in whole or in part, such obligation to remit
withholding or other taxes, by delivering to the Company shares of Stock already
owned by the Award Recipient and not then subject to any repurchase, forfeiture,
unfulfilled vesting, or similar requirements.  The Company shall also have the
right to deduct from all cash payments made pursuant to, or in connection with,
the Stock Units, the federal, state, or local taxes required to be withheld with
respect to such payments.  The maximum number of shares of Stock that may be
withheld to satisfy any federal, state, or local tax requirements may not exceed
such number of shares of Stock having a Fair Market Value equal to the minimum
statutory amount required by the Company to be withheld and paid to any such
federal, state, or local taxing authority with respect to such vesting or
payment; provided, however, for so long as Accounting Standards Update 2016-09
or a similar rule remains in effect, the Committee has full discretion to
choose, or to allow the Award Recipient to elect, to withhold a number of shares
of Stock having an aggregate Fair Market Value that is greater than the
applicable minimum required statutory withholding obligation (but such
withholding may in no event be in excess of the maximum required statutory
withholding obligation in such Award Recipient’s relevant tax jurisdiction).  

 

8.No Employment or Other Rights.  This Award does not confer upon the Award
Recipient any right to be continued in the employment of, or otherwise provide
Services to, the Company or any Subsidiary or other affiliate thereof, or
interfere with or limit in any way the right of the Company or any Subsidiary or
other affiliate thereof to terminate such Award Recipient’s employment or other
service relationship at any time.  For

 

--------------------------------------------------------------------------------

Exhibit 10.13

purposes of this Agreement only, the term “employment” shall include
circumstances under which Award Recipient provides consulting or other Services
to the Company or any of its Subsidiaries as an independent contractor, but such
Award Recipient is not, nor shall be considered, an employee; provided, however,
nothing in this Section 7 or this Agreement shall create an employment
relationship between such person and the Company or its applicable Subsidiary,
as the usages described in this Section are for convenience only.

9.Adjustment of and Changes in Shares of Stock. In the event of any merger,
consolidation, recapitalization, reclassification, stock dividend, extraordinary
dividend, or other event or change in corporate structure affecting the shares
of Stock, the Committee shall make such adjustments, if any, as it deems
appropriate in the number and class of shares subject to the Stock Units. The
foregoing adjustments shall be determined by the Committee in its sole
discretion.

10.Discretionary Nature of Plan.  The Plan is discretionary in nature, and the
Company may suspend, modify, amend or terminate the Plan in its sole discretion
at any time, subject to the terms of the Plan and any applicable limitations
imposed by law.  This Stock Unit grant under the Plan is a one-time benefit and
does not create any contractual or other right to receive additional Stock Units
or other benefits in lieu of Stock Units in the future.  Future grants, if any,
will be at the sole discretion of the Committee, including, but not limited to,
the timing of any grant, the number of Stock Units granted, and the vesting
provisions.

11.Section 409A.   The grant of Stock Units under this Agreement is intended to
comply with Code Section 409A to the extent subject thereto, and, accordingly,
to the maximum extent permitted, this Agreement will be interpreted and
administered to be in compliance with Code Section 409A. Notwithstanding
anything to the contrary in the Plan or this Agreement, neither the Company, its
Affiliates, the Board, nor the Committee will have any obligation to take any
action to prevent the assessment of any excise tax or penalty on Award Recipient
under Code Section 409A, and neither the Company, its Affiliates, the Board, nor
the Committee will have any liability to Award Recipient for such tax or
penalty.  For purposes of this Agreement, a termination of Service occurs only
upon an event that would be a Separation from Service within the meaning of
Section 409A.  If, at the time of Award Recipient’s Separation from Service, (1)
Award Recipient is a “specified employee” within the meaning of Code Section
409A, and (2) the Company makes a good faith determination that an amount
payable on account of Award Recipient’s Separation from Service constitutes
deferred compensation (within the meaning of Code Section 409A), the payment of
which is required to be delayed pursuant to the six (6)-month delay rule set
forth in Code Section 409A to avoid taxes or penalties under Code Section 409A
(the “Delay Period”), then the Company will not pay such amount on the otherwise
scheduled payment date but will instead pay it in a lump sum on the first
business day after the Delay Period (or upon Award Recipient’s death, if
earlier), without interest.  Each installment of Stock Units that vest under
this Agreement (if there is more than one installment) will be considered one of
a series of separate payments for purposes of Code Section 409A.  

12.Miscellaneous Provisions.

(a)Applicable Law.  The validity, construction, interpretation and effect of
this instrument will be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of law provisions
thereof.

(b)Notice.  Any notice required by the terms of this Agreement shall be
delivered or made electronically, over the Internet or otherwise (with request
for assurance of recipient in a manner typical with respect to communications of
that type), or given in writing.  Any notice given in writing shall be deemed
effective upon personal delivery or upon deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid, and
shall be addressed to the Company at its principal executive office and to the
Award Recipient at the address that he or she has most recently provided to the
Company.  Any notice given electronically shall be deemed effective on the date
of transmission.

(c)Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.

(d)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

--------------------------------------------------------------------------------

Exhibit 10.13

(e)Amendments. The Board and the Committee shall have the power to alter or
amend the terms of the grant of Stock Units as set forth herein from time to
time, in any manner consistent with the provisions of the Plan, and any
alteration or amendment of the terms of this grant of Stock Units by the Board
or the Committee shall, upon adoption, become and be binding on all persons
affected thereby without requirement for consent or other action with respect
thereto by any such person. The Committee shall give notice to the Award
Recipient of any such alteration or amendment as promptly as practicable after
the adoption thereof. The foregoing shall not restrict the ability of the Award
Recipient and the Board or the Committee by mutual written consent to alter or
amend the terms of this grant of Stock Units in any manner which is consistent
with the Plan.

(f)Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the Award Recipient and the Company.

(g)Entire Agreement.  This Agreement and the Plan constitute the entire
agreement between the Award Recipient and the Company regarding the grant of
Stock Units and supersede all prior arrangements or understandings (whether oral
or written and whether express or implied) with respect thereto.    

13.Definitions. For purposes of this Agreement, the following capitalized words
shall have the meanings set forth below.

“Cause” shall mean the definition of “Cause” contained in the Change in Control
and Severance Agreement.

“Change in Control and Severance Agreement” shall mean the written change in
control and severance agreement between the Award Recipient and the Company, as
in effect as of the Grant Date.

“Good Reason” shall mean the definition of “Good Reason” contained in the Change
in Control and Severance Agreement

“Separation from Service” shall have the meaning given such term in Code Section
409A.

(Remainder of page intentionally left blank)




 

--------------------------------------------------------------------------------

Exhibit 10.13



 